The following opinion on motion for rehearing was filed May 10, 1907. Rehearing denied:
Sedgwick, C. J.
In the brief upon the motion for rehearing it is contended that the decision in this case will permit shareholders in building and loan associations to offset general indebtedness against the net values of their shares. This is not the intention of the opinion. The point decided is that building and loan associations are not to be assessed upon their mortgages, but that the assessment is to be *479made upon the shares and against the owners thereof. We are satisfied that the holding upon this point is correct. It is true that section 13, ch. 17, laws 1899, which is referred to in the opinion, provides that the shares in such associations “shall, for the purpose of taxation, be considered and held as credits.” But the revenue law of 1903 classifies credits for the purpose of taxation, and provides that credits that represent moneys in bank, loans, or moneys invested, are to be assessed without offset of indebtedness. If money paid upon stock in building and loan associations is to be considered as money invested, it would fall within the class of credits that are not subject to offset of general indebtedness. The net value of such shares of stock can be easily ascertained from the books of the association, and there is no reason for concluding that shareholders would necessarily evade taxation upon the values of their shares.
We think our former decision is right, and the motion for rehearing is
Overruled.